DETAILED ACTION
Claims 1-10 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4 July 2019. It is noted, however, that applicant has not filed a certified copy of the 201910602476.5 application as required by 37 CFR 1.55.
Claim Objections
Claim 10 is objected to because of the following informalities:  it appears that there are missing indirect articles between “calculating” and “structural strength” at line 2 and “than” and “preset structural strength” at line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a design method for a connecting rod, said connecting rod comprising a first end, a shank and a second end” in lines 1-2.  The only other reference to a shank in the claim is at line 6, 
Claims 2-10 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 2 recites “the reinforcement material is added to a bottom of the groove to reduce a depth D of the groove.”  Nothing in claim 1 requires that the shank is physically produced or even simulated in a way that allows for a physical groove to be located or any actual reinforcement material to be added to any location.  It is, thus, unclear how one having ordinary skill in the art would add material to a simulated element.
Claim 5 recites the limitation "the reinforced nodular cast iron connecting rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “if the stiffness of the nodular cast iron connecting rod is less than a preset stiffness, increasing the constant of proportionality to recalculate the reinforcing thickness H” at lines 6-8.  It is not clear what happens when the conditional statement is not met.  How would one having ordinary skill in the art determine whether the claim has been met when the stiffness is greater or equal to the preset stiffness?
Regarding claim 6, which recites “calculating the preset weight m according to the reinforcing thickness H, the density of nodular cast iron and the cross-sectional area of the groove” at lines 2-3, it is unclear how one calculates a preset value.  To the best of the examiner’s understanding, either the preset value is predetermined or selected, or the value dependent on other values.  If claim 6 is understood to teach that the preset value is dependent on other variables, the examiner requests clarification on what makes the preset weight “preset” in claim 1.
Claim 7 recites the limitation "the reinforced nodular cast iron connecting rod" in at line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “if the difference is less than a preset difference, determining that the reinforced nodular cast iron connecting rod is qualified” at lines 4-5.  It is not clear what happens when the conditional statement is not met.  How would one having ordinary skill in the art determine whether the claim has been met where the difference is calculated and the different is greater than the preset difference?
Claim 10 recites “if the structural strength of the reinforced nodular cast iron connecting rod is less than preset structural strength of the reinforced nodular cast iron connecting rod, increasing the constant of proportionality to recalculate the reinforcing thickness H” at lines 4-6.  It is not clear what happens when the conditional statement is not met.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining a weight of a standard steel connecting rod and determining a weight of a nodular cast iron connecting rod of the same size, simulating to reinforce a shank, and calculating a size of a reinforced shank based on the respective weights.
The limitations of determining a weight of the standard steel connecting rod and determining the weight of the nodular cast iron connecting rod having the same size, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  The limitation of simulating to reinforce the shank with a reinforcement material, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  
Additionally, the claim requires consideration of a mathematical relationship, m1>m2 and m<m1-m2.  Mathematical concepts, including mathematical relationships, are in the enumerated group of abstract ideas (see MPEP 2106.04(a)).  Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not require or recite anything more than mental processes, and does not, under its broadest reasonable interpretation, require physically manipulating any components or connecting rods. The claim is not patent eligible.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to reinforcing nodular carbon steel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/29/2021